Citation Nr: 1116268	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  08-05 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a paralyzed diaphragm.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 until August 1972.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.

The Veteran was afforded a hearing in July 2009 before the undersigned Acting Veterans Law Judge.  The transcript of the hearing is of record.  In November 2009, the Board remanded this matter to the RO for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for a paralyzed diaphragm.  Specifically, he has stated his belief that multiple in-service chest wall injections of anesthetic and steroid medications in 1971 to costochondritis caused the currently claimed disability.

In this case, service treatment records indicate that in November 1971 the Veteran was diagnosed with costochondritis with left 4th, 5th and 6th costosternal joints.  During a hospitalization, he was treated for chest pains using Prednizone.  Post-service records reveal diagnoses for an elevated left hemidiaphragm and possible diaphragmatic paresis.

On remand in November 2009, the Board ordered that the Veteran undergo examination by an appropriate medical professional to determine what pulmonary disorders the Veteran had, and to determine whether it is at least as likely as not that any such disorder is related to service, including whether it is related to in-service treatment the Veteran received for costochondritis.

In May 2010 the Veteran underwent VA examination by Dr. J.P.G. who stated that "it is apparently unreasonable to consider localized injections of the chest wall for treatment of costochondritis as precipitating [the Veteran's] unilateral diaphragmatic paralysis."  The Board has reviewed the examiner's entire opinion as well as the evidence of record and finds that his statement to be ambiguous, lacking in justification, and nonresponsive to the Board's remand orders.  Specifically, the Board ordered that an opinion should be rendered "as to whether it is at least as likely as not that any current disorder is related to service, including whether it is related to in-service treatment the Veteran received for costochondritis."

A remand by either the Court or the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).    No examiner has made the specific determination requested and thus this matter must be remanded for additional development.

Accordingly, the case is REMANDED for the following action:

1.  Dr. J.P.G., who conducted the Veteran's VA examination in May 2010, is to review the claims file and render an opinion as to whether it is at least as likely as not that any current disorder is related to service, including whether it is related to in-service treatment the Veteran received for costochondritis.  

The examiner is to specifically comment on articles provided by the Veteran and associated with the record in July 2009, which discuss the link between certain kinds of localized injections and the onset of neuropathy.

2.  The examiner is also to explain, in detail, why it was "apparently unreasonable to consider localized injections of the chest wall for treatment of costochondritis as precipitating [the Veteran's] unilateral diaphragmatic paralysis," when he conducted his examination in May 2010.

3.  If Dr. J.P.G. is unavailable to render the requested opinion, the Veteran is to be scheduled for a new VA examination compliant with the prior remand orders of the Board in November 2009.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


